DETAILED ACTION
This Office Action is responsive to communication filed 11/13/2018, pursuant to 35 USC § 134(a).
Current status of the claims: 
Claim 1-28 are cancelled.
Claims 29-46 remain pending the Application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The amendment to the Specification filed on 06/23/2017 does not comply with the requirements of 37 CFR 1.121(c) because new paragraph(s) should not be underlined. Appropriate correction is required. See 37 CFR 1.121.	
Applicant is given a TIME PERIOD from the mailing date of this notice within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.

Response to Information Disclosure Statement
The information disclosure statements filed 07/30/20190, 02/12/2020, and 03/01/2021 have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence. 


Response to claims rejection under 35 U.S.C. § 103
In view of the Patent Trial and Appeal Board decisions on Appeal dated January 22, 2021, filed pursuant to 35 USC § 134(a), the rejection of the pending claims 29-46 under 35 U.S.C. § 103 made in the Final Rejection dated May 17, 2018 has been withdrawn.

Allowable Subject Matter
In accordance with the decision made by the Board of Patent Appeals and Interferences (January 22, 2021), pending claims 29-46 are allowed. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of records considered are Mungall et al. (US2014/0307572) and Mantri et al. "G.hn, G.vdsl, G.fast : Powerline Interference Indication and Mitigation for DSL transceivers; C 0175", ITU-T Draft, Vol. 18, pages 1-16, September 2013
Mungall’s, invention directed to a method of interference mitigation between a Digital Subscriber Line (DSL) channel and a Power Line Communication (PLC) channel. Mungall discloses systems, methods, techniques and algorithms that gateway devices and powerline communication (PLC) networks can follow to mitigate adverse effects from the aforementioned inter-network interference; provides a process method of sending, by one or more processors of a customer premises equipment (CPE) device, a first request message to a domain master (DM) of a network having a plurality of network nodes, the first request message indicating at least one network node of the plurality of network nodes requested to enter a forced probe transmission (FPT) mode, the first request message also indicating a predefined duration during which the indicated at least one network node of the plurality of network nodes is requested to transmit a probe frame when in the FPT mode; and measuring one or more parameters related to a signal transmission channel during a time when the at least one network node of the plurality of network nodes is in the FPT mode. Regarding the features recited in independent claims 29 and 40, Mungall discloses an apparatus and a method to mitigate interference between a Digital Subscriber Line, DSL, device and a Power Line Communication, PLC, device (see Abstract and Figs. 1, 3-5 of Mungall), said apparatus and said method configured to: provide, to the PLC device, a first instruction to adjust (reduce) a transmit power of data transmission of the PLC device during a measurement period (see, for example, Paras [0055], [0064]); provide, to the DSL device, a second instruction to measure a signal-to-noise value during the measurement period (see, for example, Paras [0067]-[0068]), and provide, to the PLC device and to the DSL device, a mutual time reference (see for example, Paras. [0007], [0064] [0068] and Figs.4-5). In addition, Mungall discloses the method/apparatus is further configured to receive, from the PLC device, an indication of the measurement period and the transmit power (see for example, Paras [0059], [0062], and [0064] of Mungall); wherein the apparatus is part of a network management system, or wherein the apparatus is co-located with either the DSL device or the PLC device (see for example, Mungall, Paras [0062] - [0064] Fig. 1); wherein the apparatus is further configured to obtain, from the DSL device, an indication of the signal-to-noise value measured during the measurement period (see Paras [0067]-[0068]); wherein the apparatus is optionally configured to compute a value of a set transmit power for use by the PLC device in consideration of the measured signal-to- noise value (see Mungall, Para [0064], [0067-0068]) and; wherein the first instruction to increase a transmit power comprises an instruction to increase the transmit power gradually, thereby establishing a plurality of different transmit power values during the measurement period (see for example Paras [0055]-[0062], [0066], Figs. 1-2 of Mungall).  Mantri’s, invention also directed to a method of interference mitigation between a Digital Subscriber Line (DSL) and a Power Line Communication (PLC) networking devices teaches, in the same field of endeavor, the feature: measuring a signal-to-noise value during a measurement period and providing a mutual time reference in which the measurement period is defined (see for example, Mantri page 4, section 2, and first 6 lines). As stated on Pages 3-4 of the decision made by the Board of Patent Appeals and Interference dated January 22, 2021 under the section "OPINION" of the Obviousness Rejection under 35 U.S.C. § 103, the prior art does not teach or suggest the claimed feature, providing, to the PLC device, a first instruction to increase a transmit power of data transmission of the PLC device during a measurement period, as recited in independent claims 29 and 40 and also further limited by the dependent claims. The further search and consideration performed post the PTAB’s Reversal, by the Examiner concluded that the claimed subject matter in pending claims 29-40 is patentably distinguishable from the prior art;  therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the feature: provide/ing, to the PLC device, a first instruction to increase a transmit power of data transmission of the PLC device during a measurement period, provide, to the DSL device,, as recited in independent claims 29, 40 and further limited by their dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are reference(s) US2014/0307572, Mantri et al. "G.hn, G.vdsl, G.fast : Powerline Interference Indication and Mitigation for DSL transceivers; C 0175", ITU-T Draft, Vol. 18, pages 1-16, September 2013 and US 9,270,333. These references are recited because they are put pertinent to the interference mitigation between a Digital Subscriber Line (DSL) and a Power Line Communication (PLC) channels. However, none of references teach detailed connection as recited in claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632